  Case 2:19-cv-10406-MWF-MRW Document 29 Filed 10/15/20 Page 1 of 1 Page ID #:172




 1
 2
                                                                            JS-6
 3
 4
 5
 6
 7                     IN THE UNITED STATES DISTRICT COURT
 8                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9 ANDREW INGA, on behalf of himself and             Case No.: 2:19-cv-10406-MWF-MRW
   all others similarly situated,
10                                                   ORDER GRANTING STIPULATION
                 Plaintiff,                          OF VOLUNTARY DISMISSAL WITH
11                                                   PREJUDICE PURSUANT TO FED. R.
           v.                                        CIV. P. 41(a)(1)(A)(ii)
12
   BELLACOR.COM, INC., a Delaware
13 corporation, and DOES 1-50, inclusive,
14                Defendants.
15
16         Upon consideration of the parties’ Stipulation, IT IS HEREBY ORDERED THAT
17 the above-captioned action is voluntarily dismissed WITH prejudice by Plaintiff Andrew
18 Inga and Defendant Bellacor.com, Inc. pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
19
20   DATED:      October 15, 2020
                                                        MICHAEL W. FITZGERALD
21                                                   UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28

                                                 1
             ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSALWITH PREJUDICE
